In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0771V
                                     Filed: March 30, 2016
                                         UNPUBLISHED

****************************
CARRIE PAYNE,                          *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
                                       *      Influenza (“Flu”) Vaccine; Left Shoulder
                                       *      Injury; Shoulder Injury Related to
SECRETARY OF HEALTH                    *      Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On July 23, 2015, Carrie Payne (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left rotator cuff injury as
a result of an influenza (“flu”) vaccine she received on October 14, 2014. Petition at 3.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On October 26, 2015, a ruling on entitlement was issued finding petitioner
entitled to compensation. On March 30, 2016, respondent filed a proffer on award of
compensation (“Proffer”) stating that petitioner should be awarded a lump sum of
$100,000.00, for petitioner’s actual and projected pain and suffering, and $3,793.34, to
satisfy the State of Pennsylvania Medicaid lien. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer (attached as Appendix A).

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner the following:

    (1) A lump sum payment of $100,000.00, in the form of a check payable to
        petitioner, Carrie Payne, and

    (2) A lump sum payment of $3,793.34, representing compensation for
        satisfaction of the State of Pennsylvania Medicaid lien, payable jointly to
        petitioner and the Department of Human Services:

                                 Karen H. Peterson
                                 Claims Investigation Agent
                                 Commonwealth of Pennsylvania
                                 Bureau of Program Integrity
                                 Division of Third Party Liability
                                 Recovery Section
                                 P.O. Box 8486
                                 Harrisburg, PA 17105-8486

        Petitioner agrees to endorse this payment to Pennsylvania Medicaid.
        These amounts represent compensation for all damages that would be available
        under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
CARRIE PAYNE,                        )
                                     )
            Petitioner,              )
                                    )   No. 15-771V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         Respondent hereby submits the following proffer for the award on compensation.

    I.      Items of Compensation

         A. Pain and Suffering

         Respondent proffers that petitioner should be awarded a lump sum of $100,000.00 for

petitioner’s actual and projected pain and suffering as provided under the Vaccine Act, 42 U.S.C.

§ 300aa-15(a)(4). 1 Petitioner agrees.

         B. Medicaid Lien

         Respondent proffers that petitioner should be awarded funds to satisfy the State of

Pennsylvania Medicaid lien in the amount of $3,793.34, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Pennsylvania may

have against any individual as a result of any Medicaid payments the State of Pennsylvania has

made to or on behalf of petitioner from the date of her eligibility for benefits through the date of



1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
judgment in this case as a result of her vaccine-related injury suffered on or about October 14,

2014, under Title XIX of the Social Security Act.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $100,000.00 in the form of a check payable to petitioner. In

addition, a lump sum payment should be made of $3,793.34, representing compensation for

satisfaction of the State of Pennsylvania Medicaid lien, payable jointly to petitioner and

Department of Human Services:

                                        Karen H. Peterson
                                   Claims Investigation Agent
                                 Commonwealth of Pennsylvania
                                  Bureau of Program Integrity
                                 Division of Third Party Liability
                                        Recovery Section
                                         P.O. Box 8486
                                   Harrisburg, PA 17105-8486

Petitioner agrees to endorse this payment to Pennsylvania Medicaid.


                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division

                                              VINCENT J. MATANOSKI
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division




                                                 2
                           s/Christine Mary Becer
                         CHRISTINE MARY BECER
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146


Date:   March 30, 2016




                           3